Citation Nr: 0806003	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  04-39 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for essential 
hypertension. 

2.  Entitlement to service connection for arteriosclerotic 
heart disease. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel

INTRODUCTION

The veteran had active service from September 1966 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied claims of entitlement to 
service connection for post-traumatic stress disorder (PTSD), 
hypertension, arteriosclerotic heart disease, and anxiety. 

In June 2005, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is associated with the claims folder.  In August 
2006, the Board remanded this case for further evidentiary 
development.  On Remand, in an August 2007 rating decision, 
the Appeals Management Center (AMC) granted service 
connection for PTSD to include anxiety.  Thus, as the benefit 
sought on appeal has been granted, there remain no more 
issues for appellate consideration with respect to these 
disabilities.  The case has now been returned to the Board 
for further appellate action on the remaining claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the veteran's claims.

The veteran seeks service connection for essential 
hypertension and arteriosclerotic heart disease as secondary 
to his PTSD with anxiety.  In the August 2006 Remand, the 
Board previously noted that at the time of a VA 
cardiovascular examination in December 2002, the veteran 
received a diagnosis of possible history of hypertension with 
currently normal blood pressure, and arteriosclerotic heart 
disease.  Also noted was a diagnosis of history of chronic 
anxiety.  While in the opinion of the examiner, the veteran's 
heart disease and possible hypertension were related to the 
major risk factors of tobacco use and hypercholesterolemia, 
the examiner speculated that other "stressors," including 
anxiety, might have been a factor in the development of these 
pathologies.  

Current VA treatment records show that the veteran continues 
to suffer from heart disease and that he takes Diltiazem for 
well-controlled hypertension.  As service connection has been 
established for PTSD and anxiety, and there is medical 
evidence that indicates that a possible relationship may 
exist between the claimed disorders and the veteran's PTSD 
with anxiety, the Board finds that it is necessary to afford 
the veteran a VA examination and obtain a medical opinion on 
the probability (as distinguished from a mere possibility) 
that such a relationship exists.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2007) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2007) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  However, when the examination is 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (providing that VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Finally, the Board notes that the August 2002, July 2004, and 
August 2006 VCAA notices only advised the veteran of what 
information and evidence is needed to substantiate a claim 
for direct service connection.  The RO/AMC should send the 
veteran a corrective VCAA letter that complies with the 
notification requirements of 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007) and includes a 
description of the evidence needed to substantiate a claim 
based on secondary service connection.   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) that 
includes a description of the evidence 
needed to substantiate a claim based on 
secondary service connection.   

2.  Obtain any relevant records 
adequately identified by the veteran, 
including any ongoing medical records 
pertinent to the disabilities on appeal 
from the Montgomery, Alabama VAMC dating 
since July 2007 and the Tuskegee, Alabama 
VAMC dating since February 2006

3.  The RO/AMC should schedule the 
veteran for a VA cardiovascular 
examination by a physician to determine 
the nature of any current hypertension 
and arteriosclerotic heart disease and to 
provide an opinion as to their possible 
relationship to a service-connected 
disability.  The claims file should be 
provided to and reviewed by the examiner, 
and the examination report should reflect 
that this was done.  

The examiner should opine as to whether 
it is at least as likely as not (50 
percent probability or greater) that any 
hypertension and arteriosclerotic heart 
disease were caused by or aggravated 
(permanently worsened beyond the normal 
progress of the disorder) by service-
connected PTSD with anxiety.  If the 
examiner finds that the hypertension and 
arteriosclerotic heart disease are 
aggravated by the PTSD with anxiety, 
he/she should quantify the degree of 
aggravation, if possible.

4.  Thereafter, the RO/AMC should 
readjudicate the claims.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to respond 
before the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



